Citation Nr: 0842280	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hypertension, claimed as secondary to his service-connected 
diabetes mellitus.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Pursuant to this claim, the veteran was afforded a November 
2004 VA medical examination in which the examiner observed 
the veteran's hypertension "exist[ed] prior to the diagnosis 
of diabetes and [was] etiologically unrelated."  On this 
basis, the RO denied the veteran's service connection claim 
for hypertension.  

The Board observes that during the pendency of this appeal, 
38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims (Court) decision that clarified 
the circumstances under which a veteran may be compensated 
for an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  Any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2008).  

While the veteran's service connection claim for hypertension 
was denied as the medical evidence did not suggest it was due 
to or resulted from service-connected diabetes, the VA 
physician who examined the veteran in 2004 did not comment on 
the possibility of any aggravation of his hypertension by his 
diabetes.  The Board also observes that in April 2006, the 
veteran was granted service connection for coronary artery 
disease, status post bypass graft.  In his June 2006 VA Form 
9, the veteran asserted his hypertension "ties up with" his 
diabetes and/or his coronary artery disease, both of which 
are service-connected.  The RO does not appear to have 
considered whether the veteran's coronary artery disease may 
have caused or aggravated his hypertension.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file must be 
furnished to a VA physician with expertise 
in cardiovascular disabilities.  The 
veteran himself need not be scheduled for 
an examination unless such an examination 
is found to be necessary by the examiner.  
After fully examining the veteran's 
medical history, the examiner should 
address the following question:  Based on 
a review of the claims file, what is the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that the veteran's 
hypertension is either caused or 
aggravated by his service-connected 
diabetes mellitus and/or coronary artery 
disease?  The examiner should provide a 
complete rationale for all medical 
conclusions reached.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending service 
connection claim for hypertension in light 
of any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

